175 S.W.3d 208 (2005)
STATE of Missouri, Respondent,
v.
Oscar MIMS, Appellant.
No. ED 85992.
Missouri Court of Appeals, Eastern District, Division Five.
November 1, 2005.
Shaun J. Mackelprang, Ronald S. Ribaudo (co-counsel), Jefferson City, MO, for respondent.
Ellen H. Flottman, Columbia, MO, for appellant.
Before GLENN A. NORTON, C.J., KATHIANNE KNAUP CRANE, J. and CLIFFORD H. AHRENS, J.

ORDER
PER CURIAM.
Oscar Mims appeals the judgment entered on his conviction for trafficking in the second degree.
We have reviewed the parties' briefs and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Rule 30.25(b).